DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-9 and 11-13 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Richard et al. (5,755,769).  
Regarding claim 1, Richard et al. disclose a medical device (see figures 7A and 8) comprising: an endoprosthesis (1A) including a first portion (the flared proximal and distal ends as shown in figure 7A) and a second portion (the middle portion between the ends); and an outer sheath (4) extending around and maintaining the endoprosthesis in a delivery configuration; an elongated member (21) releasably holding the outer sheath around the endoprosthesis (see figure 8) and releasably coupling the first portion with the second portion to assist in maintaining an alignment (a cylindrical configuration) of the first portion with the second portion during deployment of the endoprosthesis (see column 3, line 61 through column 4, line 7).
Regarding claim 2, the outer sheath has opposite sides (see figure 8) releasably held together (at 20) by the elongated member to maintain the endoprosthesis in the delivery configuration (see column 3, line 61 through column 4, line 7).
Regarding claim 3, the outer sheath has a plurality of holes (through 20) through which the elongated member extends (see figure 8) to releasably hold the opposite sides of the outer sheath together (see column 3, line 61 through column 4, line 7).
Regarding claim 4, the elongated member is adapted to be releasable after the endoprosthesis is deployed via releasing the outer sheath (see column 3, line 61 through column 4, line 7).
Regarding claim 5, the first portion and the second portion are structurally biased to angle apart from one another (because the ends that define the first portion flare outward, the first portion is angled apart from the second portion that is defined by the middle of the prosthesis; see figure 7A), and wherein the elongated member is adapted to temporarily overcome the bias to assist in maintaining alignment of the first and second portions during deployment of the endoprosthesis (see column 3, line 61 through column 4, line 7).
Regarding claim 6, the device of Richard et al. further comprises a sleeve (3) surrounding the endoprosthesis (see figure 7A), wherein the elongated member has an end tail (17) tucked under undeployed portions of the sleeve (Examiner contends the term “under” is not defined in any way in the claim or disclosure.  As can be seen in figure 8, the tail 17 is lower/proximal of the endoprosthesis and therefore is considered under the undeployed portions of the sleeve.).
Regarding claim 7, the endoprosthesis includes a graft component (3) and at least one support component (2) coupled with the graft component (see figure 7A).
Regarding claim 8, the elongated member has an end tail (at 17) routed under one or more apices of the at least one support component (Examiner contends the term “under” is not defined in any way in the claim or disclosure.  As can be seen in figure 8, the tail 17 is lower/proximal of the endoprosthesis and therefore is considered under the apices of the support component 2).
Regarding claim 9, the elongated member comprises a thread, fiber, or filament (member 21 is called a cord as in column 4, lines 3-4; a cord is a synonym for a thread, fiber, or filament).
Regarding claim 11, the elongated member comprises a wire (member 21 is called a cord as in column 4, lines 3-4; a cord is a synonym for wire) having a high columnar strength (Examiner notes this claim does not define what is considered a “high” columnar strength.  The wire 21 has enough strength to hold the ends of the sheath 4 together, thus this limitation is considered to be met.).
Regarding claim 12, the elongated member is adapted to be adjustable separate from being removed from the endoprosthesis (Examiner contends the elongated member 21 is capable of performing this function.).
Regarding claim 13, the elongated member is adapted to be adjustable to adjust the alignment of the first and second portions of the endoprosthesis (by releasing the elongated member 21 from the sheath 4, the alignment of the endoprosthesis portions changes because the ends which define the first portion flare outward).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richard et al. (5,755,769).  
Regarding claim 10, Richard et al. disclose the medical device substantially as described above with respect to claim 1, but fail to disclose the elongated member is polymeric.  However, Examiner contends polymeric wires/cords are known.  Examiner also notes it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the elongated member (21) of Richard et al. of a polymeric material since polymeric materials are known for use as cords/wires.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richard et al. (5,755,769) in view of Ricota et al. (2005/0149081).  
Regarding claim 14, Richard et al. disclose the medical device substantially as described above with respect to claim 1, but fail to disclose the first portion of the endoprosthesis is a first leg and the second portion is a second leg.  Attention is drawn to Ricota et al., who teaches an endoprosthesis with two legs (as in figure 16) is known and further that it is known that type of endoprosthesis can be restrained by a sheath (as in figure 15).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the endoprosthesis of Richard et al. have two legs so it can be used to treat a bifurcated vessel since that type of endoprosthesis is known per the teachings of Ricota et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,687,371. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are more broad than, and thus anticipated by, the claims of the patent.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,695,203. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are more broad than, and thus anticipated by, the claims of the patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for a general showing of the state of the art of sheaths and endoprostheses.  See especially U.S. Patent Nos. 6352561, 8236040, and 8641752 and U.S. PG-Pub No. 2012/0296360 for embodiments with releasable sheaths/sleeves similar to the claimed sheath.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 7:30-5:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Severson/Primary Examiner, Art Unit 3771